Order entered February 11, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00443-CR

                 JEREMY KANE QUASCHNICK, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 401st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 401-80333-2019

                                     ORDER

      This appeal was perfected on June 14, 2021. Appellant’s brief was initially

due on September 18, 2021. We granted two extensions, making the brief due

November 19, 2021. That same day, appellant filed a third motion for an extension

of time which only recently came to the Court’s attention.

      We GRANT the motion to the extent we ORDER appellant’s brief due by

February 25, 2022. No further extensions of time will be granted absent
extenuating circumstances. If a brief is not filed by that date, we will abate the

appeal for a hearing. See TEX. R. APP. P. 38.8(b)(3).




                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE